DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected controller and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1-3, 6, and 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As to claim 1, it is unclear how free of particles the outer region is. For claim 2, it is unclear how orthogonal the wall must be relative to the plane to satisfy the claim. For claim 3, it is unclear how a wall could be substantially solid or corrugated. For claim 6, it is .
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 requires that the support section extend into the first plurality of particles from the particle containment wall inner face. However, claim 7 requires that the support section be between the particle containment wall and a backing wall, which is defined as a fourth plurality of particles. It is unclear how the support section can extend into the first plurality of particles if bounded by a fourth plurality of particles consolidated together, which would separate the support section from the first plurality which it is required to extend into.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varetti US 2016/0129502 as cited in IDS dated 10/19/2020.
	As to claim 1, Varetti teaches a powder dispenser for making a component by additive manufacturing. Varetti teaches a base plate. ¶21. This is a build platform.
	As shown in Fig. 3, there is a mass of powder (20) on the build plate. This is a first plurality of particles on the platform.

	As to claim 2, Varetti teaches two strips of compacted material (38) which, as shown in Fig. 3, contain the build material (20) which is a plurality of particles. ¶40. These are at the top end, spaced away from the build platform, and extend upwards away from the platform, making the strips orthogonal to the plane defined by the top end.
	As to claim 3, Varetti teaches that the strips (38) are solidified. ¶42. These are part of the particle containment wall. Therefore, the particle containment is solid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Varetti US 2019/0129502.
As to claim 8, Varetti teaches that the containment walls are built in cycles. ¶42. Therefore, in order to perform a subsequent build, the walls may have to be removed. Therefore, one of ordinary skill in the art at the time the invention was filed would expect the containment walls to be removable. One would recognize that components of differing volumes and dimensions would require different containment walls. The entire containment system may be removable, which constitutes a removable section. The containment walls are the only structure separating the plurality of particles and the particle free region as shown in Fig. 3.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varetti as applied to claims 1-3 above, and further in view of DeMuth US 2017/0120335 as cited in IDS dated 11/13/17.
As to claim 4, Varetti teaches a particle containment system as set forth in claim 1. Varetti is silent to a support section which extends into the first plurality of particles.
However, DeMuth teaches variable print chamber walls for powder bed fusion additive manufacturing. DeMuth teaches printing a perimeter wall and structural support for it during each layer. DeMuth, ¶52.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use structural support as taught by DeMuth in the containment walls as taught by Varetti. One of ordinary skill in the art would have been motivated to do so to support previously deposited layers and provide structural support to the container walls. DeMuth, ¶52.
Therefore, Varetti in view of DeMuth teaches structural supports for the containment walls. Both are silent as to whether the supports extend into the first plurality of particles. However, as shown 
As to claim 5, as the powders taught by Varetti and DeMuth are consolidated, it is reasonable to assume that the supports are solid.
As to claim 6, Varetti in view of DeMuth appears to teach walls perpendicular to the build platform. Fig. 1-3.
As to claim 7, Varetti in view of DeMuth renders obvious a containment wall with supports as discussed above. Both are silent to a backing wall opposite the particle containment wall.
However, absent evidence to the contrary, this is a prima facie duplication of parts. There appears to be no difference between the claimed particle containment wall and the backing wall. Both appear to further constrain the volume of the manufacturing space. Therefore, absent evidence of criticality, the backing wall is a duplication of parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/            Examiner, Art Unit 1734                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736